 1                                                           The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
      UNITED STATES OF AMERICA,                  NO. CR18-105 RSL
10
                             Plaintiff
11                                               ORDER GRANTING UNITED STATES’
                       v.                        MOTION TO EXTEND TIME TO FILE
12
                                                 RESPONSE
      FRANCISCO J. RETANO,
13
                            Defendant.
14
15
16         The Court, having reviewed the Motion of the United States to extend by seven days

17 the time to file a response to the defendant’s pro se motion for a reduction in sentence
18 hereby states that IT IS HEREBY ORDERED that the Motion is GRANTED. The United
19 States may file its Response to Defendant’s Motion for Compassionate Release Pursuant
20 to 18 U.S.C. § 3582(c)(1)(A) on or before May 26, 2021, and the motion should be noted
21 for May 28, 2021, unless the parties reach a different agreement regarding briefing.
                       18th day of May, 2021.
         DATED this _____
22
23
24                                                  ROBERT S. LASNIK
25                                                  United States District Court Judge
   Presented by:
26 /s/ Helen J. Brunner
27 HELEN J. BRUNNER
   Assistant United States Attorney
28
     ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Retano, CR18-105 RSL - 1                                (206) 553-7970
